    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 1 of 48




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE SKANSKA USA CIVIL
 SOUTHEAST INC. AND
 SKANSKA USA, INC. AS
 OWNERS OF THE BARGE KS                         ADMIRALTY RULE 9(H)
 5531, PRAYING FOR
 EXONERATION FROM OR                            CIVIL ACTION NO.
 LIMITATION OF LIABILITY                        3:20-CV-05980 – RV / MJF

 CLAIM OF CITY OF                               SENIOR DISTRICT JUDGE
 PENSACOLA, a Florida                           ROGER VINSON
 Municipal Corporation

               CLAIMANT.

THIS PLEADING RELATES TO
CIVIL ACTION NOS:
3:20-CV-05980-RV / MJF
3:20-CV-05981-RV / MJF
3:20-CV-05982-RV / MJF
3:20-CV-05983-RV / MJF
3:21-CV-00526-RV / HTC

 CLAIM OF CITY OF PENSACOLA WITH RESERVATION OF RIGHTS
                TO PROCEED IN STATE COURT

      COMES NOW, Claimant who specifically reserves all defenses asserted

herein and rights to pursue all available claims in state court, pursuant to the Savings

to Suitors Clause, 28 U.S.C. §1333, and/or all state law remedies for resolution of

any and all issues beyond the exclusive jurisdiction of this Honorable Court in

Admiralty, and for its Claims against Construction Barges KS 5531, 46007, CBR
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 2 of 48




758, KS 6011 and 450020. 1 along with the alleged owner of the purported vessels,

Skanska USA Civil Southeast, Inc., and Skanska USA, Inc., hereinafter ( “Skanska”)

and avers:

                                   Introduction

      1.     This Claim is filed by the CITY OF PENSACOLA, (hereafter “City of

Pensacola” or “Claimant”) that has suffered and/or continues to suffer damages as a

result of the Pensacola Bay Bridge’s closure after the bridge sustained massive,

crippling damage caused by impacts from Skanska’s un-crewed and unpowered

construction barges, KS 5531, 46007, CBR 758, KS 6011 and 450020.

      2.     These construction barges, owned and used by Skanska for the sole

purpose of constructing the new Pensacola Bay Bridge, were allowed to remain in

close proximity to the bridge, exposed to a slow moving but strong hurricane that

made landfall on September 16, 2020, despite Skanska’s obligation to secure or

remove its construction barges during storms. Of the 55 total un-crewed and

unpowered construction barges staged around this construction site, at least 27 broke

free and 23 were pushed by the forces of wind and waves to all points around the

compass from the bridge construction sites and either struck structures, such as the


1
 Skanska asserts that these five construction barges (KS 5531, 46007, CBR 758, KS
6011, and 450020) impacted the Pensacola Bay Bridge. Claimant incorporates any
additional construction barges that impacted the Pensacola Bay Bridge and
contributed to its closure that may come to light in the future.

                                         2
     Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 3 of 48




Pensacola Bay Bridge, or ultimately ran aground in the Pensacola and Escambia Bay

area. 2

          3.   Claimant seeks compensation from Skanska for the foreseeable losses

suffered by claimant whose revenue sustained significant disruption and substantial

losses due to Skanska’s failure to secure its construction barges, which caused

damage to the Pensacola Bay Bridge, requiring the indefinite closure of the

Pensacola Bay Bridge. The bridge has been closed since September 16, 2020, and

the current estimated date for reopening or partial reopening is no earlier than May

31, 2021. This date is a revised date, as repairs were initially expected to be

completed by March 2021, and may be revised further, prolonging the economic

hardship to the Claimant.

          4.   Skanska seeks to avoid or limit its liability by taking refuge in a

provision of Admiralty law that would exonerate its clear liability or limit the

claimant’s recovery despite its negligence and knowing failure to follow its

hurricane plan. Claimant asserts that Skanska was directly involved in the

negligence, and in fact consciously and knowingly disregarded readily available

information and its own policies. Because Skanska’s inaction when it had a duty to

act caused Claimant’s damage, Skanska is not entitled to the exoneration and



2
 See [Doc. 60-2] Emergency Field Authorization, Field Authorization Number:
0324977-014-EE/17, October 20, 2020.
                                         3
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 4 of 48




limitation it seeks and Skanska must wholly compensate Claimant for the damages

it has suffered.

      5.     The Pensacola area has been battered by tropical weather since its

founding. On September 19, 1559, just weeks after Don Tristan de Luna y Arellano

established Pensacola as the first European settlement in the continental United

States, a hurricane decimated his settlement. Since the advent of named tropical

storms and hurricanes, Pensacola has found itself within or affected by the following

storms: Baker, Florence, Flossy, Debbie, Irene, Hilda, Ethel, Eloise, Frederic, Elena,

Juan, Alberto, Erin, Opal, Danny, Helene, Barry, Hanna, Ivan, Arlene, Dennis, Ida,

Cindy, Nate, Gordon, Michael, and Cristobal. Don Tristan de Luna did not have

access to modern weather forecasting; Skanska did, yet it chose to ignore it. 461

years after the hurricane that destroyed de Luna’s settlement, and exactly 16 years

after Hurricane Ivan, Hurricane Sally brought yet another wave of destruction to

Pensacola. However, this time, the destructive forces of the September 16, 2020,

Hurricane Sally were exacerbated by the negligence and gross negligence of

Skanska. Now Skanska seeks exoneration from the consequences of, and limitation

to its own liability and the damages associated with its own corporate negligence

and gross negligence. Claimant opposes Skanska’s attempts and makes these claims

to recover the full measure of its own economic damages.




                                          4
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 5 of 48




      6.    Claimant sets forth specific information about its losses due to the

closure of the Pensacola Bay Bridge, including, but not limited to, recovery for all

damages recoverable under applicable law, including economic damages, such as

loss of revenue and income (such as the Tourist Development and sales taxes) and

increased expenses that each would not have otherwise incurred but for Skanska’s

conduct described herein.

      7.    The City of Pensacola is a Florida municipal corporation formally

incorporated in 1821 and located within Escambia County, Florida.      The City of

Pensacola’s office headquarters is located at 222 W. Main Street, Pensacola, Florida

32502.

      8.    Skanska USA Civil Southeast Inc. (“Skanska Southeast”) has its

headquarters at 295 Bendix Rd., Suite 400, Virginia Beach, VA 23452, with its

                                         5
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 6 of 48




principal place of business located at 2600 Maitland Center Parkway, Suite 250,

Maitland, Florida 32751. It is registered to do business in the State of Florida, and it

is registered agent is located at Corporation Service Company, 1201 Hays Street,

Tallahassee, Florida 32301.

      9.     Skanska USA, Inc., owns 100% of the stock of Skanska USA Civil,

Inc., Skanska USA Civil Inc., owns 100% of the stock of Skanska USA Civil

Southeast Inc. (collectively “Skanska”).

      10.    At the time of the incident, Skanska was engaged in the construction of

the Pensacola Bay Bridge. The construction barges that caused the Pensacola Bay

Bridge’s closure were owned by Skanska and were being used by Skanska in

connection with the construction of the Pensacola Bay Bridge.

      11.    Skanska regularly conducts business within Florida, and is engaged in

substantial activity within Florida, including the design and construction of the

Pensacola Bay Bridge.

                              The Construction Barges

      12.    Skanska owns multiple, unpowered, and un-crewed construction barges

used solely (or repurposed) as work platforms for construction-related purposes on

the Pensacola Bay Bridge Project, including the construction barges KS 5531,

46007, CBR 758, KS 6011 and 450020. Skanska used these construction barges to


                                           6
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 7 of 48




stage construction equipment and to support construction tasks on the bridge project.

These construction barges were not “vessels” as that term applies to 46 USC § 30505

of the Limitation of Shipowners’ Liability Act and Supplemental Rule F.

      13.    Skanska, as the owner, has identified, through the filing of several

Complaints for Exoneration from or Limitation of Liability, 23 construction barges

that were used in the Pensacola Bay Bridge construction project and that impacted

and damaged the Pensacola Bay Bridge, Pensacola Bay Fishing Pier, Garcon Point

Bridge, and surrounding public, private and Federal properties.

        The Construction Project to Replace the Pensacola Bay Bridge

      14.    United States Route 98 (US 98), the longest US road in Florida, is an

east-west United States highway that was originally established in 1933 as a route

between Pensacola and Apalachicola, Florida. Since 1933 it has been extended

significantly.   At the time of these events, US 98 extended from Meadville,

Mississippi in the west, to Palm Beach, Florida in the east. The overwhelming

majority of the 964-mile-long US 98 is built on dry land.

      15.    Approximately 3 miles of US 98 (concurrently known as State Road

289) traverses Pensacola Bay between Bayfront Parkway in Pensacola, Florida

(Escambia County) and Fairpoint Peninsula in Gulf Breeze, Florida (Santa Rosa

County). US 98 is the sole, direct connection for traffic between the cities of

Pensacola and Gulf Breeze.
                                         7
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 8 of 48




        16.   Before 1931 there was no bridge connecting Pensacola and Gulf

Breeze. The original three-mile Thomas A. Johnson Bridge, a narrow, two lane

structure, was opened on June 13, 1931. This bridge was replaced by the Sen. Phillip

D. Beall, Sr., Bridge, a single, wider, four lane structure on October 31, 1960, which

carried four lanes of US 98 motor vehicle traffic across Pensacola Bay for six

decades.

        17.   At the time of these events, Skanska was engaged in a construction

project to replace this three-mile bridge. The bridge replacement project was

undertaken in a manner that would maintain the free flow of motor vehicle,

pedestrian and bicycle traffic between Pensacola (Escambia County) and Gulf

Breeze (Santa Rosa County) throughout the construction of the new bridge. At the

time of Hurricane Sally, Skanska had opened a new, single span containing 4 lanes

of two-way motor vehicle traffic and one pedestrian/bicycle path, and had

undertaken the demolition of the sixty-year-old Beall bridge. Therefore, all direct

traffic between Pensacola and Gulf Breeze became dependent upon this newly built

span.

        18.   Skanska used construction barges to support the construction and

demolition activities required by the bridge replacement construction project and the

use of these construction barges bears no relationship to traditional maritime activity.

When referring to Skanska’s loose construction barges, an FDOT engineer


                                           8
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 9 of 48




explained:

       This would have been the result of barges from an active construction
       project. I’m copying the construction project team so they can address
       with the citizen.

See Sept. 17, 2020 Email from FDOT to Project CEI, ex. 1 to Claimant’s Reply in

Support of Motion to Dismiss. [Doc. 51-1, pg. 2-3]

                                  Claim Synopsis

       19.    Claimant claims damages for past and future damages as a result of

Skanska’s negligence. Because the Pensacola Bay Bridge has not yet been repaired,

City of Pensacola’s economic losses are continuing and will continue in the future

beyond the claim deadline until such time as the Pensacola Bay Bridge is repaired

and fully operational at the pre-Hurricane Sally level of traffic flow. Importantly,

the value of this claim exceeds the aggregate value of all barges that Skanska alleges

struck the Pensacola Bay Bridge. During the March 18, 2021 status and scheduling

conference, the Court expressed a preference to completing discovery in two

separate phases. Specifically, the first phase of discovery would focus on issues

relevant to jurisdiction and the limitation of liability actions. Thereafter, following

a trial on these limited issues, the parties would turn to discovery relating to

claimants’ damages. To the extent that claimant’s damages are continuing, the

calculations and underlying documentation will be the subject of the damages phase

of this litigation.

                                          9
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 10 of 48




      20.    As the design-build general contractor that chose to bid on FDOT’s

contract for the replacement of the Pensacola Bay Bridge, Skanska necessarily

understood the importance of the Pensacola Bay Bridge to City of Pensacola, which

is reliant upon revenue generated by taxing the transactions of residents and visitors

to the City of Pensacola. Skanska understood that the City of Pensacola’s revenue

would fall significantly if the region’s central economic artery were severed.

      21.    Claimant seeks recovery for all damages recoverable under applicable

law, including but not limited to economic damages, consisting of, but not limited

to, loss of revenue and income, and increased expenses that each would not have

otherwise incurred but for Skanska’s conduct described herein. Claimant also seek

attorney’s fees and costs.

      22.    Skanska’s negligence in failing to remove and/or secure its construction

barges prior to the arrival of the storm conditions associated with Hurricane Sally

caused this damage. At all material times, Skanska knew or should have known that

failing to secure or move its construction barges from the Pensacola Bay Bridge

construction site before Hurricane Sally approached the local coastline and

ultimately made landfall on September 16, 2020 posed an unreasonable risk of

damage and destruction to the surrounding communities, governments and citizens

of Pensacola, Florida along with Escambia and Santa Rosa Counties, Florida.

      23.    Florida law applies to this case. Under Florida’s “significant

                                         10
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 11 of 48




relationship test,” courts apply the tort law of the state that has the most significant

relationship to the cause of action. In this case, the cause of action arose in, and

Skanska, the Petitioner, is a citizen of the State of Florida. Skanska’s conduct at the

center of Claimant’s cause of action relates to the construction of a new bridge and

the destruction of an existing bridge comprising the central transportation artery and

hurricane route for the Pensacola, Florida region that was built pursuant to a contract

between a Florida-based construction firm and a State of Florida agency.

                    COMMON FACTUAL ALLEGATIONS

                  The Construction Project and Skanska’s Duty

      24.    The Florida Department of Transportation, FDOT, oversees, among

other things, the construction of roads and bridges in the State of Florida.

      25.    On July 29, 2016, Skanska was awarded the construction contract by

FDOT to build and design the new bridge over Pensacola Bay. The project consists

of two separate bridge spans standing side by side.

      26.    Skanska began construction on the bridge project on or about

September 19, 2016. The project site was not limited to the portion of the Pensacola

Bay Bridge over the bay. In fact, the project site traversed over land across portions

of Gregory Street, Bayfront Parkway, and 17th Avenue in Pensacola as well as Gulf

Breeze Parkway in Gulf Breeze.

      27.    FDOT entrusted Skanska with every aspect of this project. As set forth


                                          11
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 12 of 48




in the Design Build Specifications, published on March 8, 2016, pg. 74-75, Skanska,

as the contractor, agreed to take charge and custody of the work, and take every

necessary precaution against damage to the work, by the action of the elements or

from any other cause whatsoever, until the Department’s final acceptance of the

work. Skanska expressly agreed to rebuild, repair, restore, and make good, all

damage to any portion of the work occasioned by any of the above causes before

final acceptance of the Contract.

      28.    Skanska also expressly agreed to:

      . . . provide all safeguards, safety devices, and protective equipment and
      take any other needed actions as it determines, or as the contracting
      officer may determine, to be reasonably necessary to protect the life and
      health of employees on the job and the safety of the public and to protect
      property in connection with the performance of the work covered by
      the contract.

See Executed FDOT Contract at pg. 76, ex. 4 to Claimant’s Reply in Support of

Motion to Dismiss, [Doc. 51-5, p. 77]. By expressly agreeing to these provisions,

Skanska acknowledged that it owed a duty to the public, including Claimant.

      29.    In or around September 2019, Skanska completed the western

(“southbound”) segment of the bridge project and two lanes of traffic were able to

freely move across the bridge heading both north and south by sharing this segment.

      30.    Upon completion and activation of the western segment in a temporary

two-way configuration, Skanska began demolishing the existing, and up until that

instant, operational, Pensacola Bay Bridge in order to build the new eastern

                                         12
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 13 of 48




(“northbound”) segment.

      31.    To facilitate demolishing the old bridge and building the eastern

(“northbound”) segment of the bridge, Skanska utilized approximately 55 floating

work platforms to hold equipment and materials for construction. These included

the Skanska owned construction barges KS 5531, 46007, CBR 758, KS 6011, and

450020.

      32.    The Final Request for Proposal, at p. 63, from FDOT required the

Design-Build Firm, here Skanska, to submit an Incident Management Plan that

included “emergency preparedness and recovery plans as well as traffic management

and evacuation due to hurricanes, tropical storms, fires, winter/ice system and other

events.” Skanska prepared an incident management plan required by FDOT that

was specific to tropical weather systems, like the one that became Hurricane Sally,

which Skanska titled “Hurricane Preparedness Work Plan.” [Doc. 16-1, pp. 2-16]

      33.    The Hurricane Preparedness Work Plan included provisions for the

construction barges that Skanska was using as floating work platforms from which

Skanska and its employees and/or contract workers conducted construction

activities. The Plan required Skanska personnel to secure the project site that

includes the Pensacola Bay Bridge, and secure all marine based equipment,

including the construction barges, to safe harbor. The Plan applied project-wide,

including to portions of the worksite over land.


                                         13
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 14 of 48




      34.    Under the Plan, there were four conditions that required different

actions to be taken by Skanska personnel in the event of a tropical weather system.

As Hurricane Sally approached ahead of its September 16, 2020 landfall, Condition

Three became the applicable condition. Under Condition Three (which is specified

as sustained winds of 50 knots or 58 mph or greater expected within 72 hours/3

days), Skanska was to cease all routine activities which might interfere with securing

operations, commence securing and stow all gear and portable equipment, begin to

secure any cranes on site, and move all construction barge mounted cranes and

material barges to the East Bay. No part of the Plan called for the construction barges

to be secured near the construction site. As Hurricane Sally approached Pensacola,

Skanska failed to follow this Plan, choosing instead to continue working as late as

Monday, September 14, 2020.

      35.    Despite clear warnings about the coming storm, Skanska kept its

construction barges on site during this time to allow it to continue the bridge

construction work. Skanska made the decision not to navigate these construction

barges upon the navigable waters of Pensacola and Escambia Bay to a safe site for

securing despite the requirements of the Hurricane Preparedness Plan to do so.



     Claimant’s Damages Are the Foreseeable Result of a Bridge Outage
      36.    Any reasonable design-build firm in Skanska’s position would have


                                          14
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 15 of 48




foreseen the consequences of a Pensacola Bay Bridge outage if the Hurricane

Preparedness Plan was not followed.

      37.    Design-build general contractors, including Skanska, must rely on data

relating to the region’s economic and anticipated growth in order to design and build

a roadway project that will accommodate present and future needs. To this end,

FDOT commissioned numerous studies, such as Project Development and

Environmental (PD&E) studies, to provide the design-build firm guidance to

improve traffic safety, emergency evacuation efficiency, accommodate future traffic

density while minimizing impact on the surrounding environment. Skanska relied

on these studies when designing and building the Pensacola Bay Bridge.

      38.    Design-build firms, such as Skanska, must rely upon historical and

projected traffic density and volume data in order to prepare for and construct a

roadway sufficient for the surrounding community’s needs. This includes the annual

average daily traffic (AADT) for the Pensacola Bay Bridge, which, as of 2011, was

approximately 55,000 vehicles.     FLORIDA DEP’T       OF   TRANSP., PENSACOLA BAY

BRIDGE      REPLACEMENT      PD&E      STUDY,     at        3-1   (July   18,   2011),

https://www.santarosa.fl.gov/DocumentCenter/View/268/Pensacola-Bay-Bridge---

Project-Development-and-Environment-PDE-PDF. Skanska relied upon this data

set when designing and building the bridge.

      39.    Skanska, as a design-build firm, relies on diverse data sets beyond


                                         15
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 16 of 48




traffic data to design and build a bridge that fits a community’s needs. FDOT also

provided Skanska with “socioeconomic data, historical population data, and local

sources such as the Chambers of Commerce or Economic Development Council

Information,” which included:

      • Historical Escambia Population Data

      • Historical Santa Rosa Population Data

      • Pensacola Bay Bridge Historical Traffic Data

      • US 98 east of Gulf Breeze Historical Traffic Data.

FDOT also provided Skanska with “Socioeconomic (SE) Data Development” to

identify the “Pensacola Bay Bridge area of influence” within the Pensacola Bay

Bridge PD&E Report, which accounts not only for population growth but also

employment growth. Id. at 4-6 (graphic provided below). Skanska relied upon this

data set as well when designing and building the bridge.




                                        16
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 17 of 48




      40.   Skanska further understood that the project was undertaken because the

existing bridge, recognized as a “critical link for commuters and freight

transportation,” was deemed structurally deficient and in need of replacement.

Pensacola Bay Bridge PD&E Study at 4. Skanska knew early on that should the

bridge become unavailable, “the nearest detour route around the bridge would add

approximately 27 miles to the trip length.” Id. Skanska’s negligence has forced

Claimant and Claimant’s citizens to use this detour due to the bridge outage.

      41.   Skanska understood that the closure of the Pensacola Bay Bridge would

have separated employers from employees and business owners from customers.

Skanska also understood that the City of Pensacola is uniquely vulnerable to the

closure of the region’s central commerce artery. The Pensacola Bay Bridge closure

not only restricts Santa Rosa County based customers from easily reaching


                                         17
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 18 of 48




Pensacola businesses, but also restricts Pensacola customers from easily reaching

Santa Rosa based businesses. Skanska understood that the City of Pensacola’s

economy was uniquely dependent on regular two-way traffic on US 98 through Gulf

Breeze to Pensacola, Pensacola Beach, Navarre, and points beyond. Skanska further

understood that such disruption would necessarily result in the City of Pensacola

losing revenue as well as incurring additional expenses.

      42.   FDOT underscored to Skanska the importance of the bridge to the

region by including a $35,000 a day penalty in the design-build contract to apply

upon the closure of any one of the bridge’s four lanes. See [DOC. 38-4] ex. D to

Claimant’s Motion to Dismiss, Letter from FDOT to Skanska (Oct. 22, 2020).

      43.   A reasonable design-build firm would also understand the region’s

history, including that on January 14, 1989 a tug-driven barge knocked out a center

span column of the bridge it was contracted to replace, prompting a bridge outage

and economic disruption. Bill Kaczor, “Barge Knocks Three-Mile Bridge Out of

Commission,”            AP,          January          14,          1989          at

https://apnews.com/article/5ace2bcffd3bdcd9c8376fedb32d1bca.               Skanska

understood or should have known that an outage in 2020 would carry far worse

economic devastation in light of the region’s growth over the past 30 years.

      44.   Finally, the bridge’s closure following its September 2020 destruction

came many years after Skanska began work alongside the previous bridge as well as


                                        18
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 19 of 48




the southbound span that was fully open prior to Hurricane Sally. For every day

since 2016, Skanska was a literal first-hand witness to the traffic that traversed the

Bay in either direction. Skanska itself used the bridge to travel between the

Pensacola and Gulf Breeze landmasses.

      45.    Skanska fully understood the disruption that would follow an outage

severing the central artery connecting Pensacola with Gulf Breeze and Pensacola

Beach. Understanding the stakes, Skanska repeatedly asked FDOT to limit its

liability across five separate bid questions. See ex. 4 to Claimant’s Reply in Support

of Motion to Dismiss, Doc. 51-4 at SKAN-PBB-0000070 (Question 13428), SKAN-

PBB-0000072 (Question 13434), SKAN-PBB-0000077 (Question 13867), SKAN-

PBB-0000085 (Question 14229), and SKAN-PBB-0000086 (Question 14230).

FDOT denied each request. See, e.g., id. at SKAN-PBB-0000072 (Question 13434)

(“Please place a cap on liquidated damages and overall liability.”             “No.”).

Claimant’s damages were necessarily foreseeable to Skanska: Skanska had foreseen

them enough to try to escape future liability due to any bridge closure. When the

state did not agree to limit liability, rather than forego the near $400-million-dollar

construction contract, Skanska agreed to the state’s terms with full awareness of

what consequences would apply should the bridge close due to its negligence.



             The Evolution of Tropical Storm and Hurricane Sally


                                          19
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 20 of 48




      46.    A tropical wave/disturbance organized into Tropical Depression

Nineteen over the extreme northwest Bahamas about 80 miles east-southeast of

Miami during the late afternoon of Friday, September 11, 2020. The system then

crossed the extreme southern end of the Florida Peninsula Friday night (across the

Everglades) emerging into the Gulf of Mexico around Marco Island, FL early

Saturday morning September 12, 2020. By 2:00 PM EDT that afternoon the

depression was upgraded to Tropical Storm Sally. Computer models were already

indicating Sally would intensify into a significant hurricane and pose a major threat

to the northern Gulf of Mexico. A Hurricane Watch was issued at 5:00 PM Saturday

by the National Hurricane Center (NHC) for a swath of the Gulf Coast from

southeast Louisiana to the Florida Panhandle. 3

      47.    Upon discovering a tropical depression or tropical storm, the NHC

issues public advisories every three hours throughout each 24-hour period.

      48.    On the afternoon of Friday, September 11th, the NHC published a

model of potential paths then-Tropical Depression Nineteen could take. Nearly

every potential path would have subjected Pensacola to at least some level of

tropical-storm winds.


3
 The weather forecast information contained in this and subsequent paragraphs was
obtained from the National Hurricane Center with the National Oceanic and
Atmospheric         Administration          (“NOAA”),           located        at
https://www.nhc.noaa.gov/archive/2020/SALLY.shtml.

                                         20
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 21 of 48




      49.   At or around 11:00 p.m. on Friday, September 11th, the NHC issued a

storm track projection showing that Tropical Depression Nineteen could impact a

portion of the Florida Panhandle. Skanska knew or should have known of this

forecast.

      50.   As of 2:00 p.m. on Saturday, September 12th, Tropical Depression

Nineteen had strengthened into Tropical Storm Sally—the eighteenth named storm

of the 2020 hurricane season. At that time, Tropical Storm Sally was located

approximately 35 miles southeast of Naples, Florida.

      51.   As of 5:00 p.m. on Saturday, September 12th, a tropical storm watch

was extended westward from the Okaloosa/Walton county line to the

Alabama/Florida border.

      52.   As of 2:00 p.m. on Sunday, September 13th, Skanska had knowledge

of the likelihood of hurricane-force winds that would impact the northern Gulf Coast

region, including the Florida Panhandle. Skanska took no action to secure its

construction barges, and it even continued working on the Pensacola Bay Bridge.

      53.   At or around 10:08 p.m. on Sunday, September 13th, the NHC released

a model showing the projected path Tropical Storm Sally was likely to take. This

model showed Pensacola, Florida within the cone of uncertainty.

      54.   As Tropical Storm Sally moved westward across the very warm waters

of the Gulf of Mexico it slowly gathered additional organization and intensity


                                        21
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 22 of 48




Saturday and Sunday, becoming Hurricane Sally at 11:00 AM the morning of

Monday, September 14th about 175 miles southwest of Pensacola. It then meandered

erratically over the next 24 hours in the Gulf waters southeast of the mouth of the

Mississippi River (south of Mobile, AL) before settling on a track to the northeast

heading toward the coastline between Mobile Bay and Pensacola. Computer models

had anticipated this turn to the right and a Hurricane Warning was issued for the

Pensacola area, including all of Pensacola Bay, at 4:00 PM CDT Monday afternoon.

        55.   Hurricane Sally intensified to Category Two status with peak sustained

winds of 100 MPH at 4:00 PM Monday. The storm fluctuated in intensity (dropping

back to Category One strength at 1:00 AM Tuesday morning September 15 and

weakening down to 80 MPH peak sustained winds by the afternoon) while

meandering erratically (moving at 3 MPH or less) Monday evening and through the

morning of Tuesday September 15th before making a final turn to the right in the

early afternoon and settling on a very slow (2 MPH) northeasterly track toward the

coast by 4:00 PM on Tuesday afternoon. In spite of the erratic movement, computer

model forecast guidance remained consistent in predicting landfall just west of

Pensacola and NHC kept Pensacola within the Hurricane Warning zone the entire

time.

        56.   As of 4:00 p.m. on Monday, September 14th, the NHC issued a public

advisory notification, stating that Hurricane Sally had strengthened, and that life-


                                         22
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 23 of 48




threatening storm surge, hurricane-force winds, and flash flooding was likely along

portions of the northern Gulf Coast starting Monday evening and continuing

Tuesday.



 Skanska’s Senior Executives Failed to Appropriately Respond to the Danger

       57.   Notwithstanding these warnings, and in direct violation of the guidance

and direction set forth in the Hurricane Preparedness Work Plan, on Sunday,

September 13th Skanska continued to work on the bridge from 7:30 a.m. to 2:49

p.m.

       58.   As of 2:00 p.m. on Sunday, September 13th, Tropical Storm Sally had

traveled north, and the NHC advised that life-threatening storm surge, hurricane-

force winds, and heavy rainfall was expected along portions of the northern Gulf

Coast starting on Monday. The next day, on September 14, 2020, Skanska Project

Executive, Thomas J. DeMarco, wrote in a letter [Doc. 16-2, p. 2] to Brett Pielstick,

P.E. of Eisman & Russo, that on September 13th, 2020, the National Weather Service

issued a Tropical Storm Warning for the project area due to potential Tropical Storm

Sally. The Skanska Project Executive’s letter was sent in order to serve as Skanska’s

preliminary request for an extension of Contract Time and additional compensation

for additional costs incurred due to the expected delay that was sure to result from

the anticipated impact of the storm. Despite acknowledging, in this letter, Skanska’s


                                         23
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 24 of 48




duty to engage in advanced preparation to secure material and equipment any time

the Project is within the potential path of a tropical storm, Skanska failed to take the

necessary and mandated actions necessary to secure its materials and equipment. By

Skanska’s own Project Executive’s account, written before the storm, the

responsibility, duty, and subsequent failure, to secure the bridge construction

equipment always fell within Skanska’s knowledge and privity. In other words,

while Skanska’s leadership found the time to request additional money and

construction time, in light of the Hurricane Sally forecast, it failed to undertake the

necessary preparations to secure the work site.

      59.     The decisions not to move the construction barges and to not comply

with its own Hurricane Preparedness Plan was made by Skanska’s shoreside senior

executives.

      60.     FDOT instructed Skanska to shut down and prepare for Hurricane Sally

more than three days before the storm made landfall, an instruction that Skanska

failed to adhere to adequately or at all.

      61.     Throughout the weekend beginning on Friday, September 11th and up

to the morning of Monday, September 14th, Skanska conducted business-as-usual

construction operations on the Pensacola Bay Bridge instead of preparing for the

storm. Despite its Hurricane Preparedness Plan, Skanska had not initiated the action

necessary to relocate any of its 55 construction barges from the construction site.


                                            24
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 25 of 48




These un-crewed and unpowered construction barges were left in place as Hurricane

Sally crawled westward, deeper into the Gulf of Mexico and toward Pensacola.



      Skanska Knew or Reasonably Should Have Known of the Danger

      62.   Skanska’s own Hurricane Preparedness Work Plan [Doc. 16-1, p. 3]

provided a recitation of general hurricane information including: “Beyond the eye,

counterclockwise winds bring destruction to coastlines and islands in their erratic

path. The position of the storm given by the National Hurricane Center is always the

eye of the storm. High winds and heavy rain may extend up to 200 miles from the

eye. Hazardous conditions may arrive 6-10 hours before the eye makes landfall.”

      63.   Skanska’s own Hurricane Preparedness Work Plan [Doc. 16-1, p. 7]

expressly addressed “Cranes Barges / Material Barges and Heavy Weather

Mooring.” This plan addressed the “time needed to move major barges” and

emphasized that “30 hours at a minimum needs to be dedicated to moving the

material barges and crane barges to the hurricane location in the East Bay” and

provided a chart that described the number of tugboats and time needed to move

specific types of construction barges. The facts establish that there was more than

enough time to move these construction barges as required under the Plan.

      64.   In terms of track, Sally was a very well forecast hurricane. As early as

Saturday afternoon September 12th, 84 hours prior to landfall, the Pensacola area


                                        25
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 26 of 48




was either directly adjacent to or within a Hurricane Watch area. By Monday

morning at 10:00 AM, 43 hours prior to landfall, the Watch was upgraded to a

Hurricane Warning. Forecasters watching the weather system consistently predicted

that the Sally weather system would, at some point in its westward travel, make a

turn to the north. As the storm approached the central Gulf Coast, its movement

slowed to a crawl and became erratic for a time and nearly stalled southeast of the

mouth of the Mississippi River. On Monday and early Tuesday, NHC Forecasters

were confident that computer model guidance showing a turn to the right would

occur, moving the storm toward the Alabama coast just west of Pensacola. The very

slow movement of Sally, less than 3 MPH for the three days prior to landfall,

provided additional time for residents of the Florida Panhandle to prepare. This

same preparation time reprieve was afforded Skanska, but Skanska’s senior

leadership chose to ignore the looming threat in favor of continued work and pursuit

of profits.

       65.    Rather than implement the Hurricane Preparedness Work Plan mandate

to “secure all marine based equipment to safe harbor [Doc. 16-1, p. 3],” Skanska’s

senior leadership deliberately chose to leave its construction equipment—including

55 construction barges—in the vicinity of the Pensacola Bay Bridge prior to and

during Hurricane Sally. Consequently, Skanska’s construction equipment, including

construction barges, crashed into and damaged Pensacola Bay Bridge.


                                        26
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 27 of 48




      66.    Skanska failed to secure its construction barges used in construction of

the Pensacola Bay Bridge and 27 of Skanska’s 55 work platforms broke free. All

27 of the loose construction barges (nearly half the number Skanska employed for

the entire project) were uncontrolled, unpowered, and propelled by the vagaries of

wind and waves throughout Pensacola Bay and its environs. The shifting wind

direction associated with the counterclockwise spin of Hurricane Sally is evident

from the aftermath. Skanska’s unpowered construction barges were quite literally

cast in all directions and struck shorelines from Naval Air Station Pensacola, to

Warrington, to downtown Pensacola, to Milton, to Bagdad and to Gulf Breeze.

      67.    FDOT has confirmed that Skanska “failed to take adequate precautions

to prevent the damage that resulted from Hurricane Sally.” [Doc 16-3, p. 2] In fact,

FDOT stated that Skanska “had advance knowledge of an approaching hurricane . .

. but did not comply with its own Hurricane Preparedness Plan.”

      68.    Skanska’s failures occurred at the corporate level. Skanska’s Hurricane

Preparedness Work Plan is an emergency response plan submitted by Skanska to

FDOT as required in the contract between Skanska Southeast and FDOT. The

decision of Skanska to implement or activate the Hurricane Preparedness Plan is

made by an officer with responsibility over the project whose position is no lower

than vice-president level. The Hurricane Preparedness Plan is applied project-wide

to protect the entire Skanska operation including facilities at the base of operations,


                                          27
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 28 of 48




miles from the bridge, regardless of whether any portion of the site is on or around

navigable waterways.

      69.    Skanska, despite having the opportunity to do so, deliberately chose not

to adequately secure, let alone move, its construction barges positioned near the

bridge project.

      70.    Skanska had previously moved its construction barges in preparation

for storm threats. As it had done previously, Skanska could have moved each of its

construction barges before Hurricane Sally made landfall. Skanska knew of possible

tropical storm-force winds (at minimum) beginning, at the earliest, on September

11th, yet it chose to do nothing. Skanska’s Hurricane Preparedness Plan provides

that “each [work platform] only takes two hours to move.” [Doc 16-3, p. 2] Skanska

had ample notice and time to move all of its work platforms to safe harbor.

      71.    Skanska’s own Hurricane Preparedness Work Plan contained plans

that, if followed, would have avoided the destruction that required the closure of the

Pensacola Bay Bridge, including securing “loose materials and equipment prior to

the hurricane” and “all marine based equipment to safe harbor.” [Doc. 16-1, p. 3].

       72. Under the plan, there were four “conditions” that required different

actions to be taken by Skanska personnel in the event of a tropical weather system.

As Hurricane Sally approached, Condition Three became the applicable condition.

Under Condition Three (which is specified as “[s]ustained winds of 50 knots or 58


                                         28
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 29 of 48




mph or greater [winds] expected within 72 hours/3 days”), Skanska was to “[c]ease

all routine activities which might interfere with securing operations,” “[c]ommence

securing and stow all gear and portable equipment,” “[b]egin to secure any cranes

on site,” and for “barge mounted cranes and material barges,” they “will be moved

to the East Bay.” [Doc. 16-1, p. 7] No part of the Plan called for the construction

barges to be secured near the construction site.

      73.    As Hurricane Sally approached Pensacola, Skanska failed to follow this

plan. In fact, according to an October 22, 2020 Letter sent from FDOT to Skanska,

the Department stated:

      Despite Skanska’s assertions to the contrary, Skanska failed to take
      adequate precautions to prevent the damage that resulted from
      Hurricane Sally, Skanska had advance knowledge of an approaching
      hurricane, but did not comply with its own Hurricane Preparedness
      Plan. The plan provides that each barge only takes 2 hours to move,
      but not all barges were moved or taken to safe harbor after Skanska
      became aware of imminent 58 MPH or greater wind speeds. Records
      from the jobsite show that Skanska was performing work in the area,
      i.e., driving pilings, on Sunday, September 13, 2020 from 7:30 A.M. to
      2:49 P.M. CDT, despite a tropical storm warning being issued that
      morning at 4:00 A.M. Records from the following day show that
      Skanska was finishing work on a footer on State Road 30. [Doc 16-3,
      p. 1]

      74.    In the same October 22, 2020 FDOT letter quoted above, the

Department also set forth its own account of Skanska’s activities that “undermines

Skanska’s assertion that 58 MPH or greater winds were not predicted until 11:11pm

on Tuesday,” [Doc. 16-3, p. 3] adding:


                                         29
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 30 of 48




      A review of the advisories show that a tropical storm warning was first
      declared Sunday at 4:00 A.M., with maximum sustained winds of 60
      MPH reported at 10:00 A.M. Instead of moving the barges, Skanska
      chose to continue driving piles and even worked the following day in
      finishing work on a footer on State Road 30.

      By the time the first barge broke loose Tuesday at 6:00 P.M., fifty-six
      (56) hours had elapsed from the first report of maximum sustained
      winds of 60 MPH; thirty-two (32) hours had elapsed from the
      declaration of a hurricane warning 10 miles west of the bridge; and
      twenty-six (26) hours had elapsed from the bridge being included in the
      hurricane warning. Skanska had ample time to properly safe harbor the
      barges. Its own plan reflected a total of 48 hours to move all the barges,
      which would have been accomplished if the barges were moved upon
      the first report of sustained maximum winds of 60 MPH. [Doc. 16-3, p.
      3-4]

      75.    The timeline of event reflects that Skanska decided to continue

construction rather than secure its construction equipment, in blatant disregard of its

Hurricane Preparedness Work Plan.

      76.    In doing so, Skanska made a conscious and deliberate decision to

prioritize avoiding liquidated damage penalties from construction delays over and

instead of ensuring the safety of surrounding property. In fact, Skanska spent

preparation time seeking additional compensation and contract time in anticipation

of the very storm for which it failed to remove and secure its construction barges.

      77.    Skanska knew or should have known of the crucial need to remove and

secure Skanska construction barges so as to not jeopardize the bridge itself and

surrounding property.

      78.    This was not Skanska’s first encounter with bad weather, including

                                          30
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 31 of 48




hurricane conditions, while constructing bridges, and Skanska knew of the risk and

accepted the duty and the need to take appropriate precautions.

      79.    Three years prior to Hurricane Sally, on September 10, 2017, Hurricane

Irma pounded South Florida, making landfall in the Florida Keys as a category 4

hurricane. Although Hurricane Irma was not projected to impact Northwest Florida,

Skanska made the decision to move its construction barges, cranes, and other

equipment from the Pensacola Bay Bridge construction site to “safe haven” locations

along Bayou Chico and East Bay on September 7, 2017—three days before

Hurricane Irma was projected to make landfall roughly 733 miles away from

Pensacola, Florida.

      80.    On October 10, 2018, Hurricane Michael made landfall near Panama

City Beach and Mexico Beach, Florida as a category five hurricane. Skanska made

the decision to move its equipment from the Pensacola Bay Bridge construction site

on October 8, 2018 (two days before Hurricane Michael made landfall), despite the

fact that Pensacola, Florida was not projected to receive a direct hit.

      81.    These are just two examples of Skanska taking appropriate precautions

after being notified of a potential threat of tropical storm-force or hurricane-force

winds and life-threatening storm surges. These instances demonstrate that Skanska

understood the danger and was more than capable of implementing a hurricane

preparedness plan that would have preserved the project asset, the Pensacola Bay


                                          31
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 32 of 48




Bridge, as well as other surrounding properties.

      82.    In stark contrast, during Hurricane Sally, Skanska disregarded its own

hurricane preparedness plan and disregarded the widely known and reported

probability that Hurricane Sally would, at the very least, deliver tropical-storm force

winds, if not stronger, to the Florida Panhandle. After all, as early as Friday,

September 11th, five days before Hurricane Sally was expected to make landfall,

Skanska had adequate information to make the decision to move its work platforms

to a “safe-haven,” as it had done in the past. Instead, the bridge was damaged to the

extent that it had to be closed to traffic for a period of at least 8 months, as a result

of Skanska’s negligence, willful inaction and deliberate conduct to not follow its

own hurricane preparedness plan.

      83.    These facts leave no doubt that Skanska’s lack of compliance with

FDOT’s mandate to protect the project site and surrounding properties boils down

not to a lack of notice, capability, resources, or opportunity, but rather to the exercise

of will and decision making.

      84.    Skanska’s decision to not act came from the highest levels of the

company and demonstrate that Skanska’s shoreside executives, exercising its

authority with respect to these Skanska-owned construction barges, failed to act

reasonably in the face of a clear and present danger, and, instead, acted in willful

disregard of its own hurricane preparedness plan.


                                           32
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 33 of 48




      85.    On September 11, 2020, FDOT denied Skanska’s request for additional

construction contract time and compensation in connection to a prior Hurricane,

Marco. FDOT had also denied several previous requests for additional contract time

and compensation for past storms due to Skanska’s “failure to submit proper notice,”

including Sub-Tropical Storm Alberto and Tropical Storm Gordon. Skanska’s

similar requests relating to Hurricane Dorian, and Tropical Storms Nestor, Olga, and

Cristobal remained pending for months, if not over a year.

      86.    Despite the fact that Skanska’s own failures to submit proper notice

caused the past delay and/or rejection of its requests for additional money and

contract time after past storm-related delays, Skanska faced Hurricane Sally with the

mindset that it would not allow any more storm-related delays to impact its business.

Therefore, Skanska made a conscious decision to forego its hurricane preparedness

plan. Skanska gambled that Hurricane Sally would not significantly impact the

region or the project site. If the gamble paid off, Skanska would have minimal, if

any, expenses, and no time lost to preparations, whereas if it took proper care, the

cost to Skanska in time and money might have been denied by FDOT anyway.

Skanska’s gamble left the Pensacola Bay Bridge, and surrounding property owners,

individuals and business unprotected from the massive construction barges, cranes

and equipment left un-crewed at the project site.

      87.    On Monday, September 14th, 2020, amid worsening weather, Skanska


                                         33
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 34 of 48




finally began moving some of its construction barges from the vicinity of the bridge,

demonstrating that Skanska understood the severity of the coming storm, and

refuting its public claims that it did not have enough notice to properly safe harbor

the construction barges. However, at least 27 barges were left behind to cause

destruction to the bridge and surrounding areas.



         Skanska’s Failure to Act Directly Caused Claimant’s Damages

       88.       On Tuesday, September 15th, at approximately 6:30 a.m., a Skanska

construction barge that was being used in the construction of the Pensacola Bay

Bridge broke free from its moorings and struck the Escambia County Fishing Pier

adjacent to the Pensacola Bay Bridge. A second construction barge broke free

shortly after.

       89.       The same day at approximately 7:30 a.m., a third construction barge

struck the bridge and became lodged beneath the structure. The impact caused

visible damage to the concrete beams that support the bridge, leading to the bridge’s

closure to all traffic. At approximately 4:00 p.m., a fourth construction barge floated

free and through the bridge. A few hours later, at approximately 6:00 pm, another

construction barge broke free and became lodged beneath the bridge. Eventually the

span struck by this platform was lost and fell into the bay.

       90.       As of 8:00 p.m. on Tuesday, September 15th, 2020, Hurricane Sally


                                           34
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 35 of 48




was located approximately 70 miles southwest of Pensacola, Florida, and it was

moving at a pace of approximately 2 mph.

      91.   At 8:15 p.m. on September 15, Ed Hudec, a Construction Engineer with

the FDOT, emailed the following message to several Skanska and FDOT Officials,

including Don Fusco, Skanska USA Civil, President & CEO; Thomas Fulton, Vice

President of Operations at Skanska and Project Director for the Pensacola Bay

Bridge Replacement Project; along with Jason Peters, FDOT Director of

Transportation Operations; Phillip Gainer, FDOT District 3 Secretary; and Kevin

Russell, Program Manager, FDOT District 3:

            As I’m sure you [sic] aware the bridge has been struck twice
            today and the fishing pier once due to Skanska barges that have
            broken loose of their moorings/spuds.

            US 98 has been closed since early this AM due to the first barge
            hit. The extent of damage is as of yet undetermined. We need to
            provide answers to the State Secretary’s Office and the
            Governor’s Office as to when the bridge can be reopened to
            traffic.

            As of this minute FDOT has received no assistance from the
            Skanska Team to help determine the structural adequacy of the
            bridge. The problem arose due to Skanska’s inability to
            properly secure barges or move them to a safe haven. The
            first barge that hit the bridge occurred when the local airport
            registered winds of 29 mph, not exactly tropical force winds.

            This is totally unacceptable!

            FDOT has now paid Skanska for a new bridge but due to
            poor management decisions on Skanska’s part, has a bridge
            with unknown structural deficiencies.
                                       35
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 36 of 48




             I am asking Skanska to assist in providing answers to the extent
             of damage, repair procedures and most importantly the
             structural integrity of the damaged structure.

             An expedient answer is of the utmost importance. [Doc. 16-5, p.
             2]

      92.    Later, after 11:00 p.m., a construction barge with a pile driving rig

struck both the replacement bridge and the Escambia County Fishing Pier.

      93.    On Wednesday, September 16th at 4:45 a.m., Hurricane Sally made

landfall near Gulf Shores, Alabama as a Category 2 hurricane with maximum

sustained winds of 105 mph.

      94.    As the center of the storm moved inland across the state line into

northern Escambia County, passing directly north of Pensacola, then moving again

into southern Alabama around Flomaton then Brewton, winds over Pensacola Bay

veered from an east-southeasterly then southeasterly direction before dawn, to

southerly at landfall and finally to a southwesterly direction.

      95.    Each of the construction barges that destroyed portions of the Pensacola

Bay Bridge were outfitted with the same equipment that civil contractors, like

Skanska, commonly employ during inland civil construction projects, such as

highway construction.

      96.    Span 92, for example, was critically damaged upon its impact with a

crane boom that came to rest across all four lanes. This crane is the same type used


                                          36
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 37 of 48




for inland construction projects.

      97.    Pier 62 was damaged upon impact with not only a construction barge,

but the Genie S-85 HF man lift upon it. Like the crane, this man lift is used for

inland construction projects.

      98.    Another bridge span was damaged when a pile-driving boom on a

construction barge crashed onto the bridge, contributing to its closure. Pile-driving

is just as commonly used for driving piles into dry land and driving piles into water.

      99.    Additional bridge spans were damaged when struck by other Skanska

construction barges, such as those intended to hold its construction debris.

      100. The resulting damage to the Pensacola Bay Bridge was catastrophic.

The damaged spans could not be repaired, but need to be replaced. Skanska is now

undertaking partial or full demolition and replacement of 25 spans (each weighing

approximately 2 million pounds), removal and replacement of 14 half-million pound

“trophy pieces” holding bridge spans, and casting 84 new piles measuring between

80 to 120’ in length and weighing up to 180,000 pounds to be driven to a depth of

60’ to 100’. As a result, the bridge remains closed to all traffic.

      101. The Pensacola Bay Bridge closure is akin to severing the artery feeding

the region’s economy. Again, the region’s businesses are now separated from their

customers. Employees are separated from its employers.

      102. It is hard to imagine a worse time for the bridge to close as Governor


                                          37
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 38 of 48




DeSantis’ re-opening plan enabled Claimant to recover from the COVID-generated

economic slowdown that peaked in the spring of 2020.

      103. As a result of the Pensacola Bay Bridge closures, the City of Pensacola

has experienced decreased revenue and increased expenses. In particular, the City

of Pensacola’s tax revenue streams have fallen off as a result of the closure. The

City of Pensacola has also incurred additional expenses that would not have been

incurred, but for the bridge closure.

      104. The City of Pensacola claims damages for past and future economic

losses as a result of Skanska’s negligence. The past economic losses sustained by

claimant are approximate and quantified from September 16, 2020 until the date of

the claim deadline. Because the Pensacola Bay Bridge has not yet been completely

repaired and reopened, the economic losses are continuing and will continue in the

future beyond the claim deadline until such time as the bridge is repaired and fully

operational at the pre-Hurricane Sally level of traffic flow. The value of claims for

past and future economic losses likely exceeds the value of any specific barge or the

aggregate value of all of the barges that struck the bridge.



      Skanska’s Failures Continued Even After the Passing of the Storm

      105. On October 19, 2020, Skanska Vice President, Thomas J. Fulton,

executed an Emergency Field Authorization (“EFA”). The EFA was necessary


                                          38
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 39 of 48




because “Hurricane Sally ran 23 construction barges aground in the Pensacola and

Escambia Bay area.” That EFA addressed those areas impacted by Skanska’s

wayward construction barges and specifically authorized Skanska as follows: “The

vessels may be recovered, and the impacted areas shall be restored to their previous

conditions and configurations.” The EFA further addressed the potential need to

rebuild impacted structures: “Any structure(s) rebuilt pursuant to this Emergency

Field Authorization must comply with all applicable local, state, and federal building

standards, and the requirements of the Federal Emergency Management Act

(FEMA).” The EFA also contemplated the need for “shoreline stabilization” and set

forth the specifications for “rip rap” and “filter cloth.” Finally, the EFA attached a

table listing the 23 construction barges and its locations as well as color pictures of

each of the construction barges at the location they were discovered after the passage

of Hurricane Sally.

      106. While Skanska has now recovered its construction barges, Skanska has

abandoned its EFA obligations and, other than its work on the bridge, have made no

attempt to restore impacted areas to its previous conditions and configurations,

rebuild any structures or even conduct necessary and vital shoreline stabilization.

      107. Skanska’s indifference towards meeting its EFA obligations and its

responsibility to restore private and public property reflects the same indifference it

continues to show The City of Pensacola whose substantial losses are an undeniable


                                          39
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 40 of 48




result of Skanska’s deliberate refusal to secure its construction equipment that

directly led to the Pensacola Bay Bridge’s closure. Indeed, Skanska’s agreement to

terms of the EFA comprise an implied contract that Skanska has breached by its

failure to meet the obligations it agreed to within the EFA.

       108. Skanska’s pattern of conscious, deliberate indifference continues even

with respect to its obligation to prevent its construction equipment from causing

further devastation to the Pensacola and Gulf Breeze regions. On the evening of

December 19, 2020, KS 6010, a construction barge that is the subject of a Skanska

limitation action (3:20-cv-05984) and that comprises material evidence in this

matter, broke free from its mooring again before impacting a portion of Gulf

Breeze’s Baybridge Condominium’s boardwalk that is approximately 1,500 feet

from the Gulf Breeze side landing of the Pensacola Bay Bridge. Had the winds

blown differently that evening, yet another Skanska construction barge would have

caused even more destruction to the Pensacola Bay Bridge or Gulf Breeze itself.



                                     COUNT I

                           Claim for the Negligence of
                   Skanska Within Its Privity and/or Knowledge

       109. Claimant hereby adopt and realleges paragraphs 1 - 108 of this Claim

as if fully set forth herein.

       110. Skanska’s negligence in failing to abide by its Hurricane Preparedness

                                         40
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 41 of 48




Plan, including a failure to its construction barges from Pensacola Bay to the

designated “safe harbor.” This requirement was provided for in Skanska’s own

Hurricane Preparedness Plan—upon being informed of Hurricane Sally’s likely path

directly and proximately caused the City of Pensacola’s damages described herein.

      111. Specifically, Skanska negligently failed to secure or remove

construction barges before Hurricane Sally made landfall.

      112. At all relevant times, Skanska was under a duty to the City of Pensacola,

to act with reasonable care in maintaining safe and proper construction operations

and ensuring the security of all equipment.

      113. Skanska breached this duty by:

         a. Failing to reasonably heed meteorological warnings related to Tropical

          Depression Nineteen, Tropical Storm Sally, and Hurricane Sally;

         b. failing to properly secure its construction barges upon learning of

          Tropical Depression Nineteen, Tropical Storm Sally and Hurricane

          Sally’s projected path;

         c. placing its own corporate profits over safety and directing its employees

          and agents to continue construction well beyond the time required for

          initiation of the Hurricane Preparedness Plan’s timeline for evacuation;

         d. instructing its employees and agents to continue construction of the

          bridge well past the reasonable time for initiation of the Hurricane


                                         41
Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 42 of 48




     Preparedness Plan;

    e. failing to have sufficient corporate resources to accomplish the safe and

     timely activation and completion of the Hurricane Preparedness Plan;

    f. failing to devote adequate corporate resources to the safe and timely

     activation of the Hurricane Preparedness Plan;

    g. negligent hiring managers and officers who placed corporate profits

     over safety;

    h. negligent supervision of its managers and officers;

    i.   termination of crucial subcontractors, including but not limited to

     Atlantic Meridian Contractors, who would have otherwise been employed

     to secure these construction barges;

    j.   negligent retaining managers and officers who placed corporate profits

     over safety;

    k. failing to remove its construction barges, including the construction

     barges that struck the Pensacola Bay Bridge, from Pensacola Bay upon

     learning of the projected path of Tropical Storm Nineteen/ Tropical Storm

     Sally/ Hurricane Sally;

    l.   failing to adequately account for the unsecured construction barges,

     including the construction barges that struck the Pensacola Bay Bridge, or

     provide any guidance for how to secure them before causing damage,


                                    42
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 43 of 48




        m. failing to employ any mitigating efforts after its construction barges,

          including the construction barges that struck the Pensacola Bay Bridge,

          became unsecured;

        n. failing to prevent foreseeable and preventable damage to the Pensacola

          Bay Bridge;

        o. failing to create, implement, or enforce reasonable policies, procedures,

          or practices for securing, moving, or repositioning of its construction

          barges, including the construction barges that struck the Pensacola Bay

          Bridge, before, during, or after dangerous weather conditions;

        p. failing to have reasonably sufficient personnel and equipment to

          properly secure, move, or reposition its construction barges, including the

          construction barges that struck the Pensacola Bay Bridge; and

        q. failing to warn third parties, including the City of Pensacola, of the

          dangers of the unsecured construction barges, including the construction

          barges that struck Pensacola Bay Bridge.

      114. Skanska, by and through its officers, managers, and supervising

employees, implemented, condoned, ratified, participated in, and perpetuated these

negligent acts and omissions.

      115. At all relevant times, Skanska’s construction barges, including the

construction barges that struck the Pensacola Bay Bridge, did not qualify as


                                         43
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 44 of 48




“seagoing vessels.”

      116. Skanska was engaged in a highway construction project, and not in

traditional maritime activities;

      117. Maritime and/or admiralty law does not apply to this action.

      118. Skanska’s negligence directly caused the City of Pensacola’s damages.

But for Skanska’s negligence in failing to secure or remove its construction barges,

including the construction barges that struck the Pensacola Bay Bridge, the City of

Pensacola would not have sustained damages, and would not be subjected to this

unplanned financial burden.

      119. Skanska’s negligence proximately caused the City of Pensacola’s

damages, as the damages were reasonably foreseeable.

      120. As a direct and proximate result of Skanska’s negligence, the City of

Pensacola suffered, and continues to suffer, economic damage including but not

limited to loss of revenue and income, loss of use, costs associated with mitigation,

costs of temporary measures to prevent further damage, associated incidental

expenses and delay costs, diminution of value, and other incidental expenses

Claimant otherwise would not have incurred.

      121. The aforesaid acts of negligence occurred or were occasioned within

the privity and knowledge of Skanska and its agents, servants, and/or employees.

      122. the City of Pensacola demands that after due proceedings are had that:


                                         44
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 45 of 48




          a. The Complaint seeking Exoneration from or Limitation of Liability be

           dismissed and the injunction or restraining order granted in this matter be

           dissolved;

          b. There be judgment rendered herein in favor of the City of Pensacola,

           and against both Skanska petitioners, both jointly and severally, for all

           damages as are reasonable, together with the maximum legal interest

           thereon from the date of the destruction of the bridge paid and for all costs

           of this proceeding;

          c. the City of Pensacola be allowed to proceed and prosecute its claim

           without prepayment of costs; and,

          d. For all such other and further relief to which the City of Pensacola may

           be entitled under law and in equity.

WHEREFORE, the City of Pensacola prays for judgment against Skanska for

compensatory damages, attorney’s fees, and costs, and for any other relief as this

Court deems necessary and appropriate under the applicable law.

                                    COUNT 2
                                 Gross Negligence

      123. Claimant hereby adopt and realleges the above paragraphs as if fully

set forth herein.

      124. Skanska acted grossly negligent by blatantly, intentionally, and

knowingly jeopardizing the Pensacola Bay Bridge and surrounding property, by
                                          45
   Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 46 of 48




making the deliberate and intentional decision to take no action to properly secure

or remove its construction barges.

      125. Skanska acted grossly negligent when it intentionally, deliberately, and

knowingly failed to properly prepare for Hurricane Sally by securing its construction

barges or moving them from Pensacola Bay. Skanska knew or should have known

that its failure to undertake reasonable and prudent measures would probably and

most likely would result in damage to persons, property, and economic interests.

      126. Skanska chose profits over safety by gambling that Hurricane Sally

would not impact the Pensacola Bay Bridge Site and by choosing to continue to

engage in construction activities and failing to move and secure its construction

barges.

      127. Skanska knew or reasonably should have known that the approach of

Tropical Storm and then Hurricane Sally represented circumstances constituting an

imminent or clear and present danger amounting to more than normal or usual peril.

      128. Skanska’s failure to act evidenced a conscious disregard of the

consequences.

      129. As a direct and proximate result of Skanska’s gross negligence, the City

of Pensacola suffered, and continue to suffer, economic damage including but not

limited to loss of revenue and income, costs associated with mitigation, costs of

temporary measures to prevent further damage, associated incidental expenses and


                                         46
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 47 of 48




delay costs, diminution of value, and other incidental expenses the City of Pensacola

otherwise would not have incurred.

       130. The aforesaid acts of gross negligence occurred or were occasioned

within the privity and knowledge of Petitioners and its agents, servants, and/or

employees.

       WHEREFORE, the City of Pensacola prays for judgment against Skanska for

compensatory and punitive damages, attorney’s fees, and costs, and for any other

relief as this Court deems necessary and appropriate under applicable law.

                 RESERVATION OF RIGHT TO JURY TRIAL

       Claimant hereby expressly reserves its right to proceed to a trial before a jury

in a state court action.

                                        DATE: May 3, 2021

Respectfully submitted,

                                        /s/ E. Samuel Geisler
                                        BRYAN F. AYLSTOCK, FL Bar # 78263
                                        E. SAMUEL GEISLER, FL Bar # 83817
                                        Aylstock, Witkin, Kreis & Overholtz, PLLC
                                        17 East Main Street, Second floor
                                        Pensacola, Florida 32502
                                        Office: (850) 202-1010
                                        Fax: (850) 916-7449
                                        Email Service: sgeisler@awkolaw.com
                                                       baylstock@awkolaw.com
                                                       sallyteam@awkolaw.com

                                        and


                                          47
    Case 3:20-cv-05980-MW-MJF Document 1045 Filed 05/03/21 Page 48 of 48




                                         /s/ Thomas F. Gonzalez
                                         THOMAS F. GONZALEZ
                                         FL Bar #173878
                                         tfg@beggslane.com
                                         J. NIXON DANIEL, III
                                         FL Bar # 228761
                                         jnd@beggslane.com
                                         Beggs & Lane, RLLP
                                         501 Commendencia Street
                                         Pensacola, Florida 32502
                                         Office: (850) 432-2451

                                         and

                                         /s/ Brian H. Barr
                                         Brian H. Barr FL Bar 493041
                                         Emmanuella J. Paulos FL Bar 99010
                                         Levin Papantonio Rafferty Proctor
                                         Buchanan O’Brien Barr & Mougey, P.A.
                                         316 S. Baylen Street, Suite 600
                                         Pensacola, FL 32502
                                         Tel.: (850) 435-7000
                                         bbarr@levinlaw.com
                                         epaulos@levinlaw.com



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3d day of May 2021, I electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system which will send

a notice of electronic filing to all attorneys of record.



                                         /s/ E. Samuel Geisler



                                           48
